Citation Nr: 0622027	
Decision Date: 07/25/06    Archive Date: 08/10/06

DOCKET NO.  02-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for anxiety 
disorder, not otherwise specified, with post traumatic stress 
and depressive features (previously shown as dementia praecox 
and schizophrenia, hebephrenic type), currently 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel



INTRODUCTION

The appellant had active service from December 1942 to July 
1944.

This claim comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, that continued a non-compensable evaluation for 
the appellant's service-connected anxiety disorder, not 
otherwise specified, with post traumatic stress and 
depressive features (previously shown as dementia praecox and 
schizophrenia, hebephrenic type).  

Following the receipt of additional evidence, this rating was 
subsequently increased to 50 percent disabling, with an 
effective date of February 16, 2001, the date the appellant's 
claim for a rating increase was received, by a March 2003 
rating decision of the Milwaukee, Wisconsin RO.  However, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a decision awarding a higher rating, but less 
than the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the appellant's appeal of the assigned disability 
evaluation for his anxiety disorder continues.  In November 
2004, the Board remanded the claim for additional development 
which has since been completed, and this additional evidence 
has been evaluated by the RO.

FINDINGS OF FACT

1. The appellant is currently in receipt of the schedular 
rating of 50 percent for an anxiety disorder, not otherwise 
specified, with post traumatic stress and depressive features 
(previously shown as dementia praecox and schizophrenia, 
hebephrenic type).

2. The appellant's anxiety disorder has not been shown to 
cause occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood.

3. Referral for extraschedular consideration is not warranted 
in this case.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 50 percent 
for an anxiety disorder, not otherwise specified, with post 
traumatic stress and depressive features (previously shown as 
dementia praecox and schizophrenia, hebephrenic type), is not 
established.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9413 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

The Board remanded this case in November 2004, in part for 
failure to meet VCAA requirements.  VA ultimately satisfied 
its duty to notify by means of a January 2005 letter from the 
RO to the appellant.  This letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  While such notice 
did not pre-date the unfavorable decision rendered in May 
2001, in Pelegrini II, the Court set out that the claimant 
need only be provided VCAA notice and an appropriate amount 
of time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. §§ 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  After the 
Board remanded this case, the appellant's increased 
disability rating claim was readjudicated and a supplemental 
statement of the case was provided to him in October 2005, 
such that he had the opportunity to respond to VCAA notice 
prior to the appeal reaching the Board for the second time.  

The Board also notes that, during the pendency of this 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the January 2005 letter, the appellant was not provided 
with notice as to the means by which a disability rating and 
effective date for the disability benefit award on appeal are 
determined.  However, this information was provided to the 
appellant in both the May 2002 statement of the case (SOC) 
and the March 2003 supplemental statement of the case (SSOC), 
as was the statutory basis for the appellant's 50 percent 
disability rating.  Since the appellant received adequate 
notice through these sources, the Board finds no prejudice to 
the appellant by proceeding with review, particularly in view 
of the fact that no change in his compensation or effective 
date is awarded herein.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
private medical treatment records and post-service VA medical 
center medical records.  The reports from three VA 
examinations, one of which was obtained after the Board's 
remand, are also included.  The appellant was afforded the 
opportunity to request a hearing, which he did, but later 
cancelled.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claim.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The U.S. Court of 
Appeals for the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Rating Schedule.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  3.321(a), 
4.1.  Separate diagnostic codes identify various 
disabilities.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for the appellant's anxiety 
disorder was received in February 2001, evidence dating from 
earlier than February 2000 is not particularly relevant.  See 
38 C.F.R. § 3.400(o)(2).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

A disability rating of 50 percent will be assigned for an 
anxiety disorder when a claimant experiences occupational and 
social impairment, with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A disability rating of 70 percent will be assigned for an 
anxiety disorder when a claimant experiences occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

Service connection was initially granted for dementia 
praecox, which was rated 30 percent compensable, effective 
July 7, 1944.  It was subsequently reduced to 10 percent 
compensable in 1945, and then to non-compensable in 1949.  
This evaluation remained in place until the appellant filed 
his claim for an increased disability rating in 2001.  The 
appellant's post-service VA medical center treatment records 
and private medical treatment records have been obtained and 
are part of the appellant's file, as are the results of a 
September 2005 VA examination, a February 2003 VA 
examination, and an April 2001 VA examination.  

After reviewing the appellant's claim file and examining the 
appellant, the VA examiner in April 2001 concluded that the 
appellant did not exhibit any current evidence of a mental 
disorder and noted that he appeared to be psychologically 
well-adjusted and was coping as well as could be expected 
with the usual tensions and pressures of everyday life.  It 
was noted that he had retired in 1986, having worked 
continuously and full time for one employer following his 
discharge in 1944.  He also had no mental health involvement 
since 1944.  The appellant's GAF score was 80, reflective of 
no more than slight impairment in social, occupational, or 
school functioning.  In February 2003, the VA examiner 
reviewed the appellant's claim file, medical records, and 
psychological testing results and examined the appellant, at 
which time he concluded that the appellant did not currently 
meet the DSM-IV diagnostic criteria for post-traumatic stress 
disorder (PTSD), but that he demonstrated symptoms of severe 
anxiety, which might include symptoms of post-traumatic 
stress, as well as symptoms of depression.  These symptoms 
appeared to be moderate to severe, and chronic.  The examiner 
stated that these symptoms caused the appellant occupational 
impairment due to anxiety, depressed mood, chronic sleep 
impairment, and unprovoked irritability and anger.  The 
appellant's GAF score for the past year was determined to be 
55, which is indicative of moderate symptoms.

At the 2005 VA examination, the appellant reported on time, 
neatly dressed and groomed, alert, oriented, and cooperative.  
His affect was broad and spontaneous and his mood was 
euthymic.  It was noted that the appellant had not been 
hospitalized for psychological problems since World War II, 
that his physical problems were more prominent in his daily 
functioning and thought than his psychological ones, and that 
although the appellant reported being easily upset, having a 
very short fuse, having memory problems, and having trouble 
sleeping, that he would not be disabled for psychological 
reasons and the degree of impairment he experienced due to 
psychological problems would be mild.  It was specifically 
noted that the appellant's intrusive thoughts were somewhat 
disturbing, but not to the point of disrupting his work or 
social life.  It was also noted that the appellant was not 
working, but that if he had been, he would not have been 
disabled from work for psychiatric reasons, and would instead 
have been disabled due to his age and physical problems.  See 
38 C.F.R. § 4.19.  The examiner assigned the appellant a GAF 
rating of 60, again indicating moderate symptoms.  

These examination results are consistent with the appellant's 
VA and private medical treatment records, which indicate that 
although he complained of anger, hyperawareness, lack of 
energy and ambition, and having a short fuse, which he 
thought was related to an incident involving his witnessing 
of a fellow serviceman walking into a moving airplane 
propeller, his anger was better controlled on medications and 
he had no nightmares due to witnessing this incident.  In 
November 2001, the appellant reported being depressed for one 
to two hours at a time, and maybe experiencing some anxiety 
attacks.  However, in general the appellant's medical records 
do not reflect that he has demonstrated any of the other 
symptoms required by the 70 percent disability rating, such 
as suicidal ideation, obsessional rituals, near continuous 
panic or depression, irritability with periods of violence, 
or neglect of personal appearance or hygiene.  

The evidence does not demonstrate that his current symptoms 
occur with such frequency as to require a higher rating.  The 
appellant's most recent VA examination reflects that he had a 
broad and spontaneous affect, euthymic mood, that he laughed 
appropriately and related in a very affable way.  At the same 
time, he reported being easily upset, having a short fuse, 
and not sleeping well.  The examiner observed the appellant's 
memory problems, noted that he appeared to be neatly dressed 
and groomed, alert, oriented, and cooperative and assigned 
him a GAF score of 60, indicative of moderate symptoms.  The 
appellant did not report suicidal ideation, obsessional 
rituals, or near continuous panic or depression, nor was 
neglect of personal appearance or hygiene observed.  Although 
the record reflects that the appellant demonstrated 
irritability, there is no mention of periods of violence 
related to those incidents.  As such, the 50 percent 
disability rating more closely approximates the appellant's 
symptoms and an increase in his disability rating is 
therefore not warranted.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  The records reflect that the 
appellant has not been hospitalized for any psychiatric 
problems since his original hospitalization while in service.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown¸ 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. App. 337 (1996).




ORDER

A rating in excess of 50 percent for an anxiety disorder, not 
otherwise specified, with post traumatic stress and 
depressive features (previously shown as dementia praecox and 
schizophrenia, hebephrenic type), is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


